TANEY, Circuit Justice.
The City Bank of Columbus is entitled to recover in this action, if the bank-note in question was taken for a valuable consideration, in the usual course of its business as a bank, bona fide, and under circumstances which would not have excited the suspicion of a person of ordinary prudence and care in business, that the note had been lost by, or stolen from, the rightful owner, and was not the property of the person who then held it. But if it was taken under circumstances which ought to have excited the suspicion of a person of ordinary prudence and caution, and led him to make further inquiry, before the note was taken, then the bank took it at its peril, and is not entitled to recover.
Verdict for the plaintiff.